Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of the frequency spacing formed by the M first resource blocks is a bandwidth spacing form in two parts, and wherein a first part of the two parts is on a first end of the system bandwidth, and a second part of the two part is on a second end of the system bandwidth.  Applicant’s argument regarding Yi et al, US 2019/0260530 in the remark filed on 11/5/2021 is found persuasive.  Yi’s disclosure in figure 6 and paragraphs 0060-0065 is regarding carrier bonding of multiple new radio (NR) carriers.  The disclosure at most explained that the NR carrier may be divided into a set of physical resource blocks.  However, this is insufficient to meet the claimed limitation of frequency spacing formed by the M first resource blocks is a bandwidth spacing form in two parts, and wherein a first part of the two parts is on a first end of the system bandwidth, and a second part of the two part is on a second end of the system bandwidth.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murayama et al, EP 3793151A1
Davydov et al, US 2019/0342874

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
November 24, 2021